Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 28, 2019

                                       No. 04-19-00503-CV

    CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                 Resources, L.L.C., and OOGC American LLC,
                                  Appellants

                                                 v.

                              7K INVESTMENTS, LTD., ET AL,
                                       Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-03-00030-CVL
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        The reporter’s record was originally due to be filed in this appeal on August 23, 2019.
On August 26, 2019, the court reporter responsible for preparing the record, Ms. Leticia
Escamilla, filed a notification of late record referring to a contempt judgment entered by this
court on June 11, 2019, requiring Ms. Escamilla to complete and file the reporter’s record in two
other appeals before working on any other matter.

         In an order issued on August 16, 2019 in appeal number 04-19-00403-CV, we noted the
status of those records and listed the numerous other outstanding reporter’s records Ms.
Escamilla is responsible for preparing and filing. In her notification of late record, Ms.
Escamilla requests a sixty-day extension of time to October 23, 2019. The request is GRANTED
IN PART. The deadline for filing the reporter’s record in this appeal is extended to September
23, 2019. It is FURTHER ORDERED that in the event Ms. Escamilla seeks a second extension
of time to file the reporter’s record in this appeal, any notification of late record requesting such
an extension must be accompanied by a detailed list of the dates by which Ms. Escamilla intends
to file the reporter’s records in this appeal and in each of the following appeals: 04-18-00411-
CV, 04-19-00078-CV, 04-19-00403-CV, 04-19-00357-CR, 04-19-00543-CV, 04-19-00534-CV,
and 04-19-00361-CR.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court